NUMBER 13-19-00372-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


 IN RE STATE FARM AUTOMOBILE MUTUAL INSURANCE COMPANY


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                 Before Justices Longoria, Hinojosa, and Perkes
                    Memorandum Opinion by Justice Perkes1

        In this original proceeding, relator State Automobile Mutual Insurance Company

sought to compel the trial court to vacate a July 29, 2019 discovery order. Relator and

real parties in interest, Wayne Pozzi and Kelly Pozzi have now filed a joint motion to

dismiss this original proceeding. According to the joint motion to dismiss, the petition for

writ of mandamus has been rendered moot by virtue of an agreement between the parties

and the rendition of an amended discovery order.


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); see
id. R. 47.4 (distinguishing opinions and memorandum opinions).
       The Court, having examined and fully considered the joint motion to dismiss, is of

the opinion that it should be granted. Based on our review of the petition for writ of

mandamus, the record, and the joint motion to dismiss, this matter has been rendered

moot. See City of Krum, Tex. v. Rice, 543 S.W.3d 747, 749 (Tex. 2017) (per curiam)

(stating that a case is moot when either no live controversy exists between the parties or

the parties have no legally cognizable interest in the outcome); Heckman v. Williamson

Cty., 369 S.W.3d 137, 162 (Tex. 2012) (“Put simply, a case is moot when the court’s

action on the merits cannot affect the parties’ rights or interests.”); In re Kellogg Brown &

Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case becomes moot

if a controversy ceases to exist between the parties at any stage of the legal proceedings,

including the appeal.”). Accordingly, we LIFT the stay previously imposed in this case,

GRANT the joint motion to dismiss, and DISMISS the petition for writ of mandamus as

moot. See TEX. R. APP. P. 52.8(a).

                                                    GREGORY T. PERKES
                                                    Justice


Delivered and filed the
13th day of August, 2019.




                                             2